Michigan Supreme Court
                                                                                            Lansing, Michigan




Syllabus
                                                             Chief Justice:               Justices:
                                                              Bridget M. McCormack        Stephen J. Markman
                                                                                          Brian K. Zahra
                                                             Chief Justice Pro Tem:
                                                                                          Richard H. Bernstein
                                                              David F. Viviano            Elizabeth T. Clement
                                                                                          Megan K. Cavanagh

This syllabus constitutes no part of the opinion of the Court but has been                Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                  Kathryn L. Loomis



                                             MANIACI v DIROFF

           Docket No. 158005. Argued on application for leave to appeal October 16, 2019. Decided
      November 21, 2019.

              In 2014, Jeffrey S. Maniaci filed an action in the Gladwin Circuit Court against Thomas
      and Mandy Diroff, asserting that he had the right to use a piece of property (Parcel B) that separated
      Vonda Lane from the Tittabawassee River, also known at that location as Secord Lake; defendants
      counterclaimed, arguing that they owned Parcel B. In June 2015, plaintiff and defendants entered
      into a consent judgment in which defendants conveyed to plaintiff and others an easement to
      traverse Parcel B; specifically, the right of ingress and egress access to and from the water’s edge
      of the Tittabawassee River across Parcel B to Vonda Lane. The easement expressly allowed the
      temporary mooring and launching of watercraft, including by boat trailer, but prohibited use of the
      easement for nontemporary mooring, docks, and/or wharfs. In April 2016, plaintiff moved to hold
      defendants in contempt for not complying with the consent judgment, asserting that defendants
      had failed to remove certain barriers on Parcel B; plaintiff also requested to regrade the easement
      to allow a trailer to launch a boat from the parcel. After a hearing on the issue, the court, Thomas
      R. Evans, J., denied the motion. Plaintiff sought leave to appeal the postjudgment order in the
      Court of Appeals, and in an unpublished order entered November 23, 2016 (Docket No. 333952),
      the Court denied the application. In the interim, defendants had conveyed Parcel B to Kenneth G.
      Siler and Tonya L. Siler, and in July 2016, the Silers conveyed Parcel B to the Kenneth G. Siler
      and Tonya L. Siler Revocable Trust dated April 3, 2013. Plaintiff filed an application for leave to
      appeal in the Supreme Court, and the Court remanded the case to the Court of Appeals for
      consideration as on leave granted. 500 Mich. 1057 (2017). On remand, the Court of Appeals,
      METER, P.J., and GADOLA and TUKEL, JJ., affirmed the circuit court order in an unpublished per
      curiam opinion issued May 15, 2018 (Docket No. 333952), reasoning that just because it was not
      feasible to back a boat trailer fully to the water’s edge did not prevent the easement from being
      used to launch boats, including with the use of a boat trailer. Plaintiff appealed, and the Supreme
      Court ordered and heard oral argument on whether to grant the application for leave to appeal or
      take other action. 503 Mich. 1024 (2019).

              In a unanimous per curiam opinion, the Supreme Court, in lieu of granting leave to appeal,
      held:

             An easement holder cannot make improvements to the servient estate if the improvements
      are unnecessary for the effective use of the easement or they unreasonably burden the servient
tenement. Relatedly, the conveyance of an easement gives to the grantee all the rights that are
incident or necessary to the reasonable and proper enjoyment of the easement. In this case, the
easement expressly included the right to bring a boat trailer onto Parcel B and to use it to launch
watercraft into the water. Given the dictionary definition of the word “launch,”—that is, to set (a
boat or ship) in the water—the scope of the easement necessarily included the ability to bring a
boat trailer at least to the water’s edge; in other words, the easement had to include that ability
because in order to set a watercraft in the water, including by boat trailer, one had to be able to
bring the trailer at least to the water’s edge. In addition, because plaintiff had an easement to
launch boats, including by boat trailer, and the ability to perform that action was necessary to the
reasonable and proper enjoyment of the easement, he had the right to regrade the shoreline of
Parcel B for easier access to the water.

        Court of Appeals judgment reversed, circuit court order denying plaintiff’s request to adjust
the slope of Parcel B vacated in part, and case remanded to the circuit court.




                                     ©2019 State of Michigan
                                                                          Michigan Supreme Court
                                                                                Lansing, Michigan



OPINION
                                                 Chief Justice:                 Justices:
                                                  Bridget M. McCormack          Stephen J. Markman
                                                                                Brian K. Zahra
                                                 Chief Justice Pro Tem:         Richard H. Bernstein
                                                  David F. Viviano              Elizabeth T. Clement
                                                                                Megan K. Cavanagh


                                                              FILED November 21, 2019



                            STATE OF MICHIGAN

                                      SUPREME COURT


 JEFFREY S. MANIACI,

               Plaintiff-Appellant,

 v                                                                No. 158005

 THOMAS DIROFF and MANDY DIROFF,

               Defendants-Appellees,

 and

 KENNETH G. SILER AND TONYA L.
 SILER REVOCABLE LIVING TRUST
 DATED APRIL 3, 2013,

               Appellee.



 BEFORE THE ENTIRE BENCH

 PER CURIAM.
       This case involves the scope of an easement to traverse a piece of property (Parcel

 B) that separates a road (Vonda Lane) from the Tittabawassee River, also known at this
location as Secord Lake. Pursuant to a June 18, 2015 consent judgment, the defendants1

conveyed an easement across Parcel B for ingress and egress access to and from the

Tittabawassee River to the plaintiff, Jeffrey S. Maniaci, and others. The consent judgment

specified that the easement “may also be used for the temporary mooring and launching of

watercraft, including by boat trailer, but may not be used for non-temporary mooring,

docks, and/or wharfs.”

       To decide this case, we must answer two questions. First, does the scope of the

easement include backing a boat trailer all the way to the water’s edge? Second, is it

necessary for effective use of the easement to regrade the shoreline to allow such access

by boat trailer?

       We answer both of those questions yes. Accordingly, we reverse the judgment of

the Court of Appeals, vacate in part the July 11, 2016 order of the Gladwin Circuit Court,

and remand this case to the Gladwin Circuit Court for further proceedings consistent with

this opinion.

       Michigan law on easements is well established. In Blackhawk Dev Corp v Village

of Dexter, 473 Mich. 33, 41; 700 NW2d 364 (2005), quoting Little v Kin, 468 Mich. 699,

701; 664 NW2d 749 (2003), this Court reaffirmed “[a] fundamental principle of easement

law”: the easement holder cannot “make improvements to the servient estate if such

improvements are unnecessary for the effective use of the easement or they unreasonably


1
  In June 2016, the defendants-appellees Thomas and Mandy Diroff conveyed Parcel B to
Kenneth G. Siler and Tonya L. Siler. In July 2016, the Silers then conveyed Parcel B by
quitclaim deed to appellee, the Kenneth G. Siler and Tonya L. Siler Revocable Trust dated
April 3, 2013. This opinion uses “the defendants” to refer to the Diroffs and “the appellee”
to refer to the Siler Trust.


                                             2
burden the servient tenement.” (Quotation marks omitted.) The Court also quoted

Unverzagt v Miller, 306 Mich. 260, 265; 10 NW2d 849 (1943), for the related proposition

that “the conveyance of an easement gives to the grantee all such rights as are incident or

necessary to the reasonable and proper enjoyment of the easement.” (Quotation marks and

citation omitted.)

       Applying these legal principles, we have little trouble concluding that the

unambiguous terms of the easement provide an express right to back a boat trailer to the

water’s edge. The consent judgment defines the easement as extending from the end of

Vonda Road to the water’s edge and states that the easement may be used for the

“launching of watercraft, including by boat trailer . . . .” See ¶ 1 of the consent judgment

(defining Parcel B, in part, as “to the water’s edge of the Tittabawassee River”); see also

¶ 2 (granting the plaintiff “an appurtenant non-recreational easement for ingress and egress

access to and from the Tittabawassee River (a/k/a Secord Lake) across Parcel B to and

from Vonda Lane”) (emphasis added). Thus, the easement expressly includes the right to

bring a boat trailer onto the property and to use the trailer to “launch” watercraft into the

water. A lay dictionary includes as its first definition of the word “launch” “to set (a boat

or ship) in the water.” Random House Webster’s College Dictionary (2003); see also

Merriam-Webster’s Collegiate Dictionary (11th ed) (defining “launch” as “to set (a boat

or ship) afloat”). Because in order to “set a watercraft in the water, including by boat

trailer,” one must be able to bring a boat trailer at least to the water’s edge, the scope of the

easement must include the ability to do so.2 We therefore disagree with the Court of

2
 The Court of Appeals erred by going beyond the language of the consent judgment to
determine the scope of the easement. The Court concluded that regrading the shoreline


                                               3
Appeals’ contrary conclusion that “just because it is not feasible to back a boat trailer all

the way to the water’s edge does not prevent the easement from being used to launch boats,

including with the use of a boat trailer.” Maniaci v Diroff, unpublished per curiam opinion

of the Court of Appeals, issued May 15, 2018 (Docket No. 333952), p 5.

       We similarly have little difficulty concluding that the plaintiff’s request to regrade

the shoreline of Parcel B is “necessary to the reasonable and proper enjoyment of the

easement.”3 Unverzagt, 306 Mich. at 265 (quotation marks and citation omitted). The

appellee’s counsel conceded at oral argument that it is currently not possible to set a boat

in the water by boat trailer on Parcel B. The current slope of Parcel B therefore both

prevents a boat trailer from being backed to the water’s edge, a permitted use within the

scope of the easement, and generally inhibits water access by making it difficult to get

boats of any kind into the water.

       The plaintiff has an easement to launch boats, including by boat trailer, on Parcel B.

He seeks to do just that by improving the land to facilitate easy access to the water by

regrading the shoreline.4 This the law gives him the right to do. We reverse the judgment


was outside the scope of the easement, in part, because of evidence that the shoreline
remained unchanged from the commencement of this litigation and evidence
demonstrating that the issue of regrading the shoreline did not arise until long after entry
of the consent judgment. Reference to extrinsic evidence is not appropriate because the
language of the easement is unambiguous. Little, 468 Mich. at 700 & n 2.
3
  The appellee makes nothing more than a conclusory statement that the regrading of the
shoreline will unreasonably burden its estate. We consider a challenge under that part of
the Blackhawk test to be abandoned because the appellee failed to present any supporting
argument.
4
  We reject the appellee’s contention that regrading the shoreline amounts to “damage to
the surface of the Easement,” thereby implicating ¶ 4 of the consent judgment (placing


                                             4
of the Court of Appeals, vacate the portion of the Gladwin Circuit Court’s July 11, 2016

order denying the plaintiff’s request to adjust the grade or slope of Parcel B, and remand

to that court for further proceedings consistent with this opinion.5


                                                           Bridget M. McCormack
                                                           Stephen J. Markman
                                                           Brian K. Zahra
                                                           David F. Viviano
                                                           Richard H. Bernstein
                                                           Elizabeth T. Clement
                                                           Megan K. Cavanagh




responsibility “for restoring the Easement to its pre-damaged state” on those who created
such damage). Rather, we agree with the Court of Appeals that “[g]rading the parcel to
alter the slope sufficiently to launch a boat from a boat trailer” is an improvement. Maniaci,
unpub op at 4.
5
  We decide only that the plaintiff is entitled to make some alteration to the shoreline to
facilitate the launching of boats by boat trailer and leave it for the trial court to address any
additional issues on remand that are beyond the scope of that narrow holding.


                                               5